Order entered October 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00911-CV

                                 CHRISTINA PAZ, Appellant

                                                V.

  FATIMA CONSTRUCTION & CLEANING COMPANY LLC AND SAIRA BRUSH,
                            Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-01369

                                            ORDER
       By letter dated September 22, 2015, the Court advised appellant that the court reporter

had notified the court that the reporter’s record had not been filed because either appellant had

not (1) requested the reporter’s record, or (2) paid or made arrangements to pay the reporter’s

fee. The Court directed appellant that, within ten days of the date of the letter, she must provide

either (1) notice that that she had requested preparation of the reporter’s record; and, (2) written

verification that she had paid or made arrangements to pay the reporter’s fee; or written

documentation that she had been found to be entitled to proceed without payment of costs. By

email dated September 29, 2015, appellant requested preparation of the reporter’s record. By
letter dated September 29, 2015, the reporter advised the Court that no records had been taken in

the case. Accordingly, the Court ORDERS this case submitted without the reporter’s record.


       Appellant shall file her brief on or before November 12, 2015. We notify appellant that

failure to file a brief in this case will result in dismissal for want of prosecution. See TEX. R.

APP. P. 38.8(a)(1).




                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE